Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 1 of 22 PageID# 5




        EXHIBIT 1
       Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 2 of 22 PageID# 6


                                                          M




POST OFFICE BOX 2452
                                       Secretary of the Commonwealth                           RICHMOND, VIRGINIA 2321 8-2452




                                    NOTICE OF SERVICE OF PROCESS


            Axonics Modulation Technologies, Inc.                                      1/25/2021
            1 5326 Alton Pkwy
            Irvine, CA 92618




            Jeffrey M . Etter

            vs.


            Axonics Modulation Technologies, Inc.

            Summons and Complaint




            Dear Sir/Madam:


           You are being served with the enclosed notice under section 8.01-329 of the Code of Virginia
           which designates the Secretary of the Commonwealth as statutory agent for Service of Process.


           If you have any questions about the matter, PLEASE contact the CLERK of the enclosed/beiow
           mentioned court or any attorney of your choice. Our office does not accept payments on behalf
           of debts. The Secretary of the Commonwealth's ONLY responsibility is to mail the enclosed
           papers to you.



           COURT:

           Norfolk Circuit Court
           150 Saint Pauls Boulevard
           Norfolk, VA23510



                                                    Service of Process Cleij
                                                    Secretary of the Commonwealth's
                                                    Office
             Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 3 of 22 PageID# 7

 AFFIDAVIT FOR SERVICE OF PROCESS ON THE                                                                                 CL2001 1930-00
                                                                                                 Case No.
 SECRETARY OF THE COMMONWEALTH
 Commonwealth of Virginia                   VA. CODE §§ 8.01-301, -310, -329; 55-218.1; 57-51

                                                                    Norfolk
                                                                                                                                     Circuit Court

                               Jeffrey M. Etter                                               AXONICS MODULATION TECHNOLOGIES, INC.,
                                                                               V.

                                                                                                                   and

                                                                                                            RAYMOND COHEN



 TO THE PERSON PREPARING THIS AFFIDAVIT: You must comply with the appropriate requirements listed on the back of this form.




     Attachments:             [x] Summons and Complaint                                 [ ] Notice

                                                                                        [ ]

 I, the undersigned Affiant, state under oath that
      ] the above-named defendant                 [x]                         AXONICS MODULATION TECHNOLOGIES. INC.
        whose last known address is               [ ] same as above [X]                       15326 ijLTQN PKWY IRVl^ CA~9261 8
 1.     [x] is a non-resident of the Commonwealth of Virginia or a foreign corporation and Virginia Code § 8.01-328. 1(A)
            applies (see NON-RESIDENCE GROUNDS REQUIREMENT on page 2).
2.      [ ] is a person whom the party seeking service, after exercising due diligence, has been unable to locate (see DUE DILIGENCE
             REQUIREMENT ON BACK)



                                                                      is the hearing date and time on the attached process or notice (if applicable).


               01/12/2021
                    DATE                          [] PARTY   [LfFARTY'S ATTORNEY [' l-PARISUS AGENT { J PARTY'S ItECttTt/R AND BONA FIDE EMPLOYEE

State of      ...                Y <A.V*"           [ ] City [ t^ounty of
Acknowledged, subscribed and sworn to before me this day by                                           VA5C S.
                                                         ^    .                     .                 PRINT HMi&i,01r SIGNATORY


                             Commonwealth Of
                DATE
                       Christie Hancock Carwile- Notary Public V1     ,        .'        n7l ^
                         Commission No. 7212840                Notary RcB'straUon No-     ' f^XHQ            My commission expires:               .4?"^ /
[ ] Vcri ficaiion My QflnfintgSOTfEiqjircStF/ite3.l;i ij&3i^l ine of the certificate ofcompliance is requested. A self-addressed stamped envelope was
       provided to the clerk at the time of filing this Affidavit.


NOTICE TO THE RECIPIENT from the Office of the Secretary of the Commonwealth of Virginia:
      You are being served with this notice and attached pleadings under Section 8.01-329 of the Code of Virginia which designates the Secretary
      of the Commonwealth as statutory agent for Service of Process. The Secretary of the Commonwealth's ONLY responsibility is to mail, by
      certified mail, return receipt requested, the enclosed papers to you. If you have any questions concerning these documents, you may wish to
      seek advice from a lawyer.
SERVICE OF PROCESS IS EFFECTIVE ON THE DATE WHEN SERVICE IS MADE ON THE SECRETARY OF THE COMMONWEALTH.

                                                 CERTIFICATE OE COMPLIANCE
I, the undersigned, Clerk in the Office of the Secretary of the Commonwealth, hereby certify the following:


1.    On                              JAN 1 1                  , legal service in the above-styled case was made upon the Secretary of the
      Commonwealth, as statutory agent for persons to be served in accordance with Section 8.01-329 of the Code of Virginia, as amended.


2.    On
                                             JAN 2 6 2021           , papers described in the Affidavit and a copy of this Affidavit were forwarded by
      certified mail, return receipt requested, to the party designated to be served with process in the Affidavit.




                                                                    SERVICE OF PROCESS CLERK, DE            ED
                                                                    BY THE AUTHORITY OF THE SECRETARY OF TH E COMMONWEALTH




FORM CC-1418 (MASTER, PAGE ONE OF TWO) 07/13
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 4 of 22 PageID# 8




         VIRGINIA:

                               IN THE CIRCUIT COURT OF NORFOLK

         JEFFREY M. ETTER,

                  Plaintiff,

         v.                                                         Civil Case No.:



         AXONICS MODULATION TECHNOLOGIES, INC.,

         Serve:

         INTERIM CLERK OF THE STATE CORPORATION COMMISSION
         ATTN: BERNARD LOGAN
         SERVICE OF PROCESS
         1300 EAST MAIN ST.
         RICHMOND, VA 23219

         And

         RAYMOND COHEN

         Serve:

         AXONICS MODULATION TECHNOLOGIES, INC.
         ATTN: CEO RAYMOND COHEN
         15326 ALTON PKWY,
         IRVINE, CA 92618

                  Defendants.



                                           COMPLAINT


         COMES NOW the Plaintiff, Jeffrey M. Etter (hereafter "Plaintiff"), by counsel, and

  for his complaint against Defendants Axonics Modulation Technologies, Inc., Raymond


  W. Cohen, (hereafter collectively "Defendants"), states as follows:


                                            PARTIES


         1 .      Plaintiff Jeffrey Etter is a citizen of the Commonwealth of Virginia and


  resides in Chesapeake, VA. Plaintiff was employed by Defendant Axonics Modulation

  Technologies, Inc. from January 15, 2019, to April 1, 2020.
                                                 1
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 5 of 22 PageID# 9




           2.       Defendant Axonics Modulation Technologies, Inc., (hereafter "Axonics") is


  a publicly-traded Delaware Corporation with a principal place of business at 26


  Technology Drive, Irvine, California 92618. Axonics is engaged in the design

  development, and commercialization of medical devices throughout the Commonwealth

  of Virginia and systematically and regularly conducts business activity within the


  Commonwealth.


          3.        At all times material to this case, Defendant Raymond Cohen was the


  CEO of Axonics, and is a resident of the State of California.


                                       JURISDICTION AND VENUE

          4.        Based on the claims set forth herein, this Court has jurisdiction over


  Axonics       in this   matter pursuant to Va.   Code   §   17.1-513,   as they are a foreign


  corporation which systematically and regularly conducts business activity within the


  Commonwealth. Jurisdiction is also proper over this defendant as the tortious injury set

  forth   herein occurred within the Commonwealth             and was     published on computer


  networks located within the Commonwealth.


          5.        Based on the claims set forth herein, this Court has jurisdiction over


  Raymond Cohen in this matter pursuant to Va. Code § 17.1-513, as the tortious injury


  set forth herein occurred within the Commonwealth and was published on computer


  networks located within the Commonwealth.


          6.        Based on the claims set forth herein, venue is proper and preferred in this


  Court pursuant to Va. Code § 8.01-262(3) and 8.01-262(4).



                                              FACTS


                                                   2
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 6 of 22 PageID# 10




         VIRGINIA:

                               IN THE CIRCUIT COURT OF NORFOLK

         JEFFREY M. ETTER,

                  Plaintiff,

         v.                                                         Civil Case No.:



         AXONICS MODULATION TECHNOLOGIES, INC.,

         Serve:

         INTERIM CLERK OF THE STATE CORPORATION COMMISSION
         ATTN: BERNARD LOGAN
         SERVICE OF PROCESS
         1300 EAST MAIN ST.
         RICHMOND, VA 23219

         And

         RAYMOND COHEN

         Serve:

         AXONICS MODULATION TECHNOLOGIES, INC.
         ATTN: CEO RAYMOND COHEN
         15326 ALTON PKWY,
         IRVINE, CA 92618

                  Defendants.



                                           COMPLAINT


         COMES NOW the Plaintiff, Jeffrey M. Etter (hereafter "Plaintiff"), by counsel, and

  for his complaint against Defendants Axonics Modulation Technologies, Inc., Raymond


  W. Cohen, (hereafter collectively "Defendants"), states as follows:


                                            PARTIES


         1 .      Plaintiff Jeffrey Etter is a citizen of the Commonwealth of Virginia and


  resides in Chesapeake, VA. Plaintiff was employed by Defendant Axonics Modulation

  Technologies, Inc. from January 15, 2019, to April 1, 2020.
                                                 1
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 7 of 22 PageID# 11




           2.       Defendant Axonics Modulation Technologies, Inc., (hereafter "Axonics") is


   a publicly-traded Delaware Corporation with a principal place of business at 26


   Technology Drive, Irvine, California 92618. Axonics is engaged in the design

   development, and commercialization of medical devices throughout the Commonwealth

   of Virginia and systematically and regularly conducts business activity within the


   Commonwealth.


          3.        At all times material to this case, Defendant Raymond Cohen was the


   CEO of Axonics, and is a resident of the State of California.


                                       JURISDICTION AND VENUE

          4.        Based on the claims set forth herein, this Court has jurisdiction over


  Axonics       in this   matter pursuant to Va.   Code   §   17.1-513,   as they are a foreign


   corporation which systematically and regularly conducts business activity within the


   Commonwealth. Jurisdiction is also proper over this defendant as the tortious injury set

  forth   herein occurred within the Commonwealth             and was     published on computer


  networks located within the Commonwealth.


          5.        Based on the claims set forth herein, this Court has jurisdiction over


  Raymond Cohen in this matter pursuant to Va. Code § 17.1-513, as the tortious injury


  set forth herein occurred within the Commonwealth and was published on computer


  networks located within the Commonwealth.


          6.        Based on the claims set forth herein, venue is proper and preferred in this


  Court pursuant to Va. Code § 8.01-262(3) and 8.01-262(4).



                                              FACTS


                                                   2
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 8 of 22 PageID# 12




                                    CERTIFICATE OF MAILING

        This is to certify that a true copy of the foregoing was sent via United States Mail,
  postage prepaid, this 7 December 2020, to:

         RAYMOND COHEN & AXONICS MODULATION TECHNOLOGIES, INC.,
        26 TECHNOLOGY DRIVE
        IRVINE CA 92618




                                            Counsel




                                              12
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 9 of 22 PageID# 13




           7.      Defendant Axonics is a Delaware medical technology company that

   specializes in implantable sacral neuromodulation systems used to treat patients with

   urinary tract illnesses.

           8.     Axonics was incorporated in the State of Delaware in March 2012 under

   the name American Restorative Medicine, Inc. and changed its name to Axonics

   Modulation Technologies, Inc. in August 2013.

           9.     Plaintiff was employed by Axonics on January 15, 2019, as a Territory

   Manager in sales and continued            his employment until he was terminated by the


   Defendants on April 1 , 2020.


           10.    As an employee of Axonics, Plaintiff's responsibilities included meeting

   with   Value   Analysis    Committees,     hospital    administrators,   and   Integrated   Delivery


   Network executives to            promote the   sale of the Axonics'      Sacral   Neuromodulation


   System.


           11.    Plaintiff's professional community consists of a small tightly-knit group of

  territory managers, sales representatives, clinical specialists, medical providers, and


  directors that work predominantly in the neuromodulation industry and interact on a

  consistently.


           12.    During      his    employment    with   Axonics,    Plaintiff   was   prohibited   by


  restrictions from Axonics and COVID-19 in making sales.


           13.    At the time of Plaintiff's hiring, Axonics' Sacral Neuromodulation System


  was only partially approved for sale by the FDA for fecal incontinence, but was not


  approved for its primary usage as a urinary continence device until November 2019.



                                                     3
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 10 of 22 PageID# 14




           14.     Without full FDA approval, Plaintiff was not permitted to make sales of any

   Axonics products from January 2019 until November 2019.

           15.     Furthermore, one of Plaintiff's largest customers was within the Hospital

   Corporation of America network in Richmond. Due to Axonics contractual restrictions,

   Axonics restricted Plaintiff from transacting sales to any Hospital Corporation of America

   network hospitals until April 2020.


           16.     Due to these FDA and contractual restrictions, Axonics requested that


   Plaintiff assist in training other sales representatives and clinical specialists.


          17.     From January 2019 until August 2019, Plaintiff assisted with training sales

   representatives in Irvine, California. Plaintiff was commended on his performance and


   willingness to be available.


          18.     Due to Covid-19 restrictions, elective surgical procedures were suspended


   on   March    25,   2020,   pursuant   to   Govern   Northam's   Executive    Order   52,   further


   restricting Plaintiffs sales.


          19.     Further, Plaintiff and others on the sales team were notified that Axonics


   could not fulfill new orders and were instructed by immediate supervisors in March and


   April of 2020 to "tap the brakes on getting orders in".


          20.     Despite these various restrictions, Plaintiff was able to convert the top


   implanters in the state to exclusively use Axonics products.


          21.     For the      remainder of the fourth    quarter of 2019       from   November to

   December, Plaintiff was able to sell approximately $34,000.00 in Axonics products to


  medical providers.



                                                   4
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 11 of 22 PageID# 15




          VIRGINIA:

                                IN THE CIRCUIT COURT OF NORFOLK

          JEFFREY M. ETTER,

                   Plaintiff,

          v.                                                         Civil Case No.:



          AXONICS MODULATION TECHNOLOGIES, INC.,

          Serve:

          INTERIM CLERK OF THE STATE CORPORATION COMMISSION
          ATTN: BERNARD LOGAN
          SERVICE OF PROCESS
          1300 EAST MAIN ST.
          RICHMOND, VA 23219

          And

          RAYMOND COHEN

          Serve:

          AXONICS MODULATION TECHNOLOGIES, INC.
          ATTN: CEO RAYMOND COHEN
          15326 ALTON PKWY,
          IRVINE, CA 92618

                   Defendants.



                                            COMPLAINT


          COMES NOW the Plaintiff, Jeffrey M. Etter (hereafter "Plaintiff"), by counsel, and

   for his complaint against Defendants Axonics Modulation Technologies, Inc., Raymond


   W. Cohen, (hereafter collectively "Defendants"), states as follows:


                                             PARTIES


          1 .      Plaintiff Jeffrey Etter is a citizen of the Commonwealth of Virginia and


   resides in Chesapeake, VA. Plaintiff was employed by Defendant Axonics Modulation

   Technologies, Inc. from January 15, 2019, to April 1, 2020.
                                                  1
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 12 of 22 PageID# 16




            2.       Defendant Axonics Modulation Technologies, Inc., (hereafter "Axonics") is


   a publicly-traded Delaware Corporation with a principal place of business at 26


   Technology Drive, Irvine, California 92618. Axonics is engaged in the design

   development, and commercialization of medical devices throughout the Commonwealth

   of Virginia and systematically and regularly conducts business activity within the


   Commonwealth.


           3.        At all times material to this case, Defendant Raymond Cohen was the


   CEO of Axonics, and is a resident of the State of California.


                                        JURISDICTION AND VENUE

           4.        Based on the claims set forth herein, this Court has jurisdiction over


   Axonics       in this   matter pursuant to Va.   Code   §   17.1-513,   as they are a foreign


   corporation which systematically and regularly conducts business activity within the


   Commonwealth. Jurisdiction is also proper over this defendant as the tortious injury set

   forth   herein occurred within the Commonwealth             and was     published on computer


   networks located within the Commonwealth.


           5.        Based on the claims set forth herein, this Court has jurisdiction over


   Raymond Cohen in this matter pursuant to Va. Code § 17.1-513, as the tortious injury


   set forth herein occurred within the Commonwealth and was published on computer


   networks located within the Commonwealth.


           6.        Based on the claims set forth herein, venue is proper and preferred in this


   Court pursuant to Va. Code § 8.01-262(3) and 8.01-262(4).



                                               FACTS


                                                    2
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 13 of 22 PageID# 17




           7.       Defendant Axonics is a Delaware medical technology company that

   specializes in implantable sacral neuromodulation systems used to treat patients with

   urinary tract illnesses.

           8.      Axonics was incorporated in the State of Delaware in March 2012 under

   the name American Restorative Medicine, Inc. and changed its name to Axonics

   Modulation Technologies, Inc. in August 2013.

           9.      Plaintiff was employed by Axonics on January 15, 2019, as a Territory

   Manager in sales and continued            his employment until he was terminated by the


   Defendants on April 1 , 2020.


           10.     As an employee of Axonics, Plaintiff's responsibilities included meeting

   with   Value    Analysis   Committees,     hospital    administrators,   and   Integrated   Delivery


   Network executives to            promote the   sale of the Axonics'      Sacral   Neuromodulation


   System.


           11.     Plaintiff's professional community consists of a small tightly-knit group of

   territory managers, sales representatives, clinical specialists, medical providers, and


   directors that work predominantly in the neuromodulation industry and interact on a

   consistently.


           12.     During     his    employment    with   Axonics,    Plaintiff   was   prohibited   by


   restrictions from Axonics and COVID-19 in making sales.


           13.     At the time of Plaintiff's hiring, Axonics' Sacral Neuromodulation System


   was only partially approved for sale by the FDA for fecal incontinence, but was not


   approved for its primary usage as a urinary continence device until November 2019.



                                                     3
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 14 of 22 PageID# 18




           14.     Without full FDA approval, Plaintiff was not permitted to make sales of any

   Axonics products from January 2019 until November 2019.

           15.     Furthermore, one of Plaintiff's largest customers was within the Hospital

   Corporation of America network in Richmond. Due to Axonics contractual restrictions,

   Axonics restricted Plaintiff from transacting sales to any Hospital Corporation of America

   network hospitals until April 2020.


           16.     Due to these FDA and contractual restrictions, Axonics requested that


   Plaintiff assist in training other sales representatives and clinical specialists.


          17.     From January 2019 until August 2019, Plaintiff assisted with training sales

   representatives in Irvine, California. Plaintiff was commended on his performance and


   willingness to be available.


          18.     Due to Covid-19 restrictions, elective surgical procedures were suspended


   on   March    25,   2020,   pursuant   to   Govern   Northam's   Executive    Order   52,   further


   restricting Plaintiffs sales.


          19.     Further, Plaintiff and others on the sales team were notified that Axonics


   could not fulfill new orders and were instructed by immediate supervisors in March and


   April of 2020 to "tap the brakes on getting orders in".


          20.     Despite these various restrictions, Plaintiff was able to convert the top


   implanters in the state to exclusively use Axonics products.


          21.     For the      remainder of the fourth    quarter of 2019       from   November to

   December, Plaintiff was able to sell approximately $34,000.00 in Axonics products to


  medical providers.



                                                   4
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 15 of 22 PageID# 19




          22.       For the first   quarter of 2020,      from     January to     March    Plaintiff sold

   approximately $90,000.00 in Axonics products.

          23.       For the first quarter of 2020,        from     January to     March,   Plaintiff also


   submitted an additional purchase order for approximately $120,000.00 to Axonics, but

   was instructed not to enter this order into Axonics systems as logistical complications


   precluded Axonics from filling backorders.

          24.       Plaintiff never received negative counseling or was cited for employment


   or behavioral problems at Axonics.


          25.       Plaintiff was never given a quota for required sales or metrics upon which


   to base performance.


          26.    On January 13, 2020, and again on February 25, 2020, Plaintiff and other


   sales representatives were guaranteed in writing that their salaries and bonuses would


   be extended through September 2020 and that they would not be "laid off".


         27.     Upon information and belief, Defendants' assurances were an attempt to

   protect the stock prices of Axonics in the eyes of investors, which had plunged 40% in a


   single week due to COVID-19 restrictions on elective procedures, a public USPTO


   patent-infringement battle with Medtronic PLC, and Axonics' inability to solve logistical

   supply issues.


         28.     Upon information and belief, stock prices were a primary concern to

   Defendant    Cohen's    reputation   as   CEO,       and   he   spent   time   daily   speaking   with


  institutional investors to stem the loss of confidence in Axonics.




                                                    5
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 16 of 22 PageID# 20




            29.      On or about November 8, 2019, Plaintiff conferred with Michael Messick,

   his immediate manager, and Al Ford, Chief Commercial Officer of Axonics, that he was

   suffered from symptoms of PTSD stemming from prior US military service from 1995 to

   2001 and that he was seeking medical treatment.


            30.      Plaintiff requested reasonable accommodation to a training position, as


   training others was therapeutic to him. Upon information and belief, this information was


   also used in the decision to terminate Plaintiff's employment.


            31.      On several occasions Defendant Raymond Cohen emailed employees of

   Axonics        addressing     the    company's    backorder      problem     while   including   politically

   charged statements.


            32.      On March 18, 2020, Plaintiff replied to one of the emails encouraging


   Defendant Cohen to be positive and encourage unification rather than division, to which

   Defendant Cohen responded with an angry email.


            33.      On April 1 , 2020, one week after receiving communication from Defendant


  Cohen regarding his politically charged statements, Plaintiff was terminated from his

  position.


            34.      On April 1, 2020 Plaintiff and was defamed by Defendants in a video

  conference call to all employees of Axonics.


            35.      During this conference call, Defendant Cohen spoke about the Defendant


  and   five       other    sales      representative.   While     live   and   broadcasting    within    the

  Commonwealth             on   computer networks        located   within the    Commonwealth,        Cohen

  stated:



                                                         6
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 17 of 22 PageID# 21




          "...We will be terminating six non-productive sales people out of our sales force

   and that will be happening effective immediately. This should come as no surprise to

   anybody. The objective for being in the field is obviously to be productive and sell

   product and if you are not carrying your own weight it's obviously difficult for the

   company to carry people, who either it's a [sic] issue of work ethic, lack of production


   etcetera, etcetera. So that is happening. Having said that that should not be taken as

   some time of reduction in force. We have no intention to having a reduction in force..."


          36.    After his termination, Plaintiff was contacted by approximately 30 people


   regarding his termination.


          37.     Defendants' statements attributed to the Plaintiff unfitness for the duties


   and responsibility of his profession and that he lacked the moral integrity and diligence


   warranting employment.


          38.    Defendants'      statements were made with             malice to deflect from   poor


   logistical management, COVID-19 related financial restraints, and were made to retain


   investor confidence while reducing costs and expenses for the company.


          39.    Upon information and belief, Defendants have continued to fire employees


   through the summer of 2020 while stating emphatically that they have no intention of


   having a reduction in force.


          40.    Upon    information   and      belief,   Defendants'    statements   were   made   in


   conjunction with the determination to hide problems from institutional investors at the


   cost of Plaintiff's career and reputation,




                                                     7
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 18 of 22 PageID# 22




           41.     The   Defendants    caused     Plaintiff damage       to   his   reputation,   career,

   employment, and other serious harm, and diminished Plaintiff's likelihood of obtaining


   new employment in the medical technology sales community during a time of pandemic

   and lower job availability.


                         COUNT I: DEFAMATION PER SE v. ALL DEFENDANTS


           42.     Paragraphs 1 through 41 are incorporated as if fully pleaded herein.

           43.     The   law   of defamation      protects   a   basic   constitutional   interest:   the

   individual's right to personal security and the uninterrupted entitlement to enjoyment of

   his reputation. Gazette. Inc. v. Harris. 229 Va. 1, 7, (1985).

           44.     Defendants' false statements constitute defamation per se as they falsely


   impute against Plaintiff the unfitness to perform the duties of his employment, and/or

   want of integrity in the discharge of such duties.


           45.     Defendants knew these defamatory statements about Plaintiff were false.


   Alternatively, Defendant acted with reckless disregard for the truth of the statements


   and willfully lied.


          46.     The third parties these statements were published to understood these

   statements to be referring to the Plaintiff.


          47.     Defendants' statements were not made subjectively, as an insinuation or

   as hyperbole; but were rather statements of fact.


          48.     Defendants have engaged in a campaign to discredit, humiliate, slander,

   and defame per se the employment reputation of the Plaintiff, in an attempt to ensure




                                                    8
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 19 of 22 PageID# 23




   that investors did not spook from termination of employees by disguising them as


   terminations for cause during a time of downsizing.


            49.     Defendants have maliciously defamed per se the Plaintiff to shift blame for

   the   company's      struggles    due   to    Covid-19   and   pending   litigation   matters   from

   Defendants to the Plaintiff.


            50.     Defendants'     statements alleged      herein were punitively published with

   actual malice, spite, ill will, and with toward the Plaintiff after he expressed discomfort at


   Defendants' constant public politically-charged statements, and after Defendants gained

   knowledge of Plaintiff's struggles with PTSD.


            51.    Plaintiff continues to suffer damage, harm to his reputation and credibility,


   and humiliation and mental suffering.


                  COUNT II: IN THE ALTERNATIVE - DEFAMATION PER QUOD v. ALL
                                                DEFENDANTS


            52.    Plaintiff re-alleges paragraphs 1 - 51 as if the same were fully set forth       '

  herein.


            53.    On April 1 , 2020, Defendants intentionally made false statements about


  the Plaintiff in an attempt to destroy his reputation and cause him harm.


            54.    Defendants knew these defamatory statements about Mr. Etter were false.

  Alternatively, Defendant acted with reckless disregard for the truth of the statements


  and willfully lied.


          55.      The false statements called Plaintiff's reputation and integrity to question


  exposed Plaintiff to humiliation and mental suffering.




                                                     9
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 20 of 22 PageID# 24




             56.    Defendants' statements were made with malice and were published to

   third persons who understood these statements to be referring to the Plaintiff.


             57.    Defendants' statements were not made subjectively, as an insinuation, or

   as hyperbole; but were rather statements of facts.


             58.    As a result of these statements, Plaintiff suffered, and continues to suffer,

   economic damage, emotional harm, and other direct and consequential damages and

   losses.


                            COUNT III: RESPONDEAT SUPERIOR v. AXONICS


             59.    Plaintiff re-alleges paragraphs 1 - 58 as if the same were fully set forth


   herein.


             60.    At all times relevant to his defamatory statements, Defendant Raymond


   Cohen was an employee, agent, representative, and CEO of Axonics.


             61 .   Defendant Raymond Cohen's statements served the goal of his employer,


  Axonics, in deflecting from poor logistical management, pending litigation, and COVID-


   19 related financial restraints, while retaining investor confidence and reducing costs


  and expenses for the company.


          62.       These   defamatory      statements   were    employed      in    the   furtherance   of

  Axonics' interests.


          63.       Pursuant to the doctrine of respondeat superior,            Defendant Axonics is

  vicariously liable to the Plaintiff for all injuries and damages sustained and incurred by


  the   Plaintiff as   a    direct   and   proximate   result   of   Raymond        Cohen's   defamatory

  statement.




                                                   10
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 21 of 22 PageID# 25




                                  DEMAND FOR JURY TRIAL


          Plaintiff demands a jury trial on all issues so triable.


                                      PRAYER FOR RELIEF


          WHEREFORE, the Plaintiff prays that this Court renders judgment in his favor


   against Defendants, jointly and severally, and grant the following relief:


          a.     An order awarding actual and presumed damages in an amount to be


   determined at trial of at least $400,000.00;

         b.      an order awarding punitive damages of at least $350,00.00;

         c.     that the costs of this action, including reasonable attorney's fees, be taxed


   by the Court against Defendant; and


         d.     for other and additional relief as this Court deems just and proper.




                                                       Respectfully submitted,

                                                       JEFFERY ETTER



                                                       By:
                                                       Couns<




         James T. Taylor VSB#: 83113
         Barry Montgomery VSB#: 43042
         Kalbaugh, Pfund & Messersmith, P.C.
         Richmond Office
         901 Moorefield Park Drive, Suite 200
         Richmond, Virginia 23236
         james.taylor@kpmlaw.com


                                                  11
Case 2:21-cv-00079-RBS-LRL Document 1-1 Filed 02/09/21 Page 22 of 22 PageID# 26




                                     CERTIFICATE OF MAILING

         This is to certify that a true copy of the foregoing was sent via United States Mail,
   postage prepaid, this 7 December 2020, to:

          RAYMOND COHEN & AXONICS MODULATION TECHNOLOGIES, INC.,
         26 TECHNOLOGY DRIVE
         IRVINE CA 92618




                                             Counsel




                                               12
